Order entered October 10, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01011-CV

                 SAFECO LLOYDS INSURANCE COMPANY, Appellant

                                              V.

                     JAMES & PATRICIA BARRENTINE, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-04453

                                          ORDER
       The Court has before it appellant’s September 26, 2013 motion to review further orders.

The Court GRANTS the motion and will review the trial court’s September 13, 2013 order

denying appellant’s motion to dissolve temporary injunction in this appeal. See TEX. R. APP. P.

29.6(a). The Court also has before it appellant’s October 3, 2013 unopposed second motion to

extend time to file appellant’s brief. The Court GRANTS the motion and ORDERS appellant to

file its brief by November 1, 2013. No further extensions will be granted absent a showing of

exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE